DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 02/18/2021. Claims 1-20 are pending for examination.

	
Claim Objections
Claim 17 objected to because of the following informalities:  Claims 17 have multiple sentence. As per MPEP 608.01(m) “The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period”. Appropriate correction is required.


Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Girardeau et al. (US 2014/0266642).

Regarding claim 1: Girardeau disclose a patient support apparatus comprising: 
a support surface adapted to support a mattress (Fig. 1, item 17); 
an exit detection system adapted to detect when a patient exits from the patient support apparatus (¶0038); 
a location transceiver adapted to receive location data from a stationary module transceiver positioned at a known location within a healthcare facility (¶0027: RTLS server (not shown) (i.e. location transceiver) is included as part of system 14 and includes locating software that is used to process the packets of information transmitted to the RTLS server from receivers 18 (i.e. stationary module). ¶0026: at least one receiver 18 is located in each patient room of the healthcare facility in some embodiments (hence stationary)), the stationary module including a first wireless transceiver adapted to transmit the location data to the location transceiver (¶0028); 
a network transceiver (Fig. 1, item 22) adapted to transmit the location data to a server (Fig. 1, item 12) on a computer network via a wireless access point of the computer network (¶0027-0028); 
a radio transceiver (Fig. 1, item 16) adapted to communicate with the stationary module (¶0026-0027); and 
a controller (Fig. 1, item 12) adapted to transmit status data regarding the exit detection system to the stationary module via the radio transceiver for forwarding by the stationary module to a nurse call system, the controller further adapted to transmit the status data regarding the exit detection system to the server via the network transceiver and the wireless access point (¶0038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girardeau et al. (US 2014/0266642) in view of Adrienko (US 2012/0137436).

Regarding claim 2: Girardeau disclose the patient support apparatus of claim 1, but does not explicitly disclose wherein the status data includes an alert issued by the exit detection system when the patient exits from the patient support apparatus. However it does disclose sending alerts (¶0045) and that it is well known in the art to send bed status data information (¶0038), and wherein the status data includes an alert issued by the exit detection system when the patient exits from the patient support apparatus is well known in the art as evidence by Adrienko where it teaches wherein the status data includes an alert issued by the exit detection system when the patient exits from the patient support apparatus (¶0005).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the status data includes an alert issued by the exit detection system when the patient exits from the patient support apparatus, as evidence by Adrienko, to the system of Girardeau. The motivation is to alert the caretaker team of patient exiting the bed so proper and quick actions can be taken hence providing better care for the patient. 

Claim(s) 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girardeau et al. (US 2014/0266642) in view of Wilson et al. (US 2011/0205061).

Regarding claim 3: Girardeau disclose the patient support apparatus of claim 1, but does not explicitly disclose, wherein the status data includes data indicating whether the exit detection system is armed or not.
In analogous art regarding patient support systems, Wilson disclose a system wherein the status data includes data indicating whether the exit detection system is armed or not (¶0168).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the status data includes data indicating whether the exit detection system is armed or not, as disclose by Wilson  to the system of Girardeau. To the motivation is to make the caretaker aware of status of the exit detection system in order to make changes accordingly based on the preferred status. Armed (properly operating and indicating status) or not armed (saving power when system is not need in operation).

Regarding claim 4: Girardeau disclose the patient support apparatus of claim 1, but does not explicitly disclose wherein the location transceiver is an infrared transceiver and the radio transceiver is a Bluetooth transceiver.
In analogous art regarding patient support systems, Wilson disclose a system wherein the location transceiver is an infrared transceiver (¶0092) and the radio transceiver is a Bluetooth transceiver (¶0052).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the location transceiver is an infrared transceiver (¶0092) and the radio transceiver is a Bluetooth transceiver (¶0052), as disclose by Wilson, to the system of Girardeau, since having a limited universe of potential options (type of communications), the selection of any particular option (infrared and Bluetooth) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of communicating data, either option would have been obvious to one of ordinary skill.

Regarding claim 5: Girardeau disclose the patient support apparatus of claim 1, but does not explicitly disclose wherein the location data is a location identifier unique to the stationary module, and the server includes a data table that correlates the location identifier to a location of the stationary module within the healthcare facility.
	 In analogous art regarding patient support systems, Wilson disclose a system wherein the location data is a location identifier unique to the stationary module, and the server includes a data table that correlates the location identifier to a location of the stationary module within the healthcare facility (¶0091).
	Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of  wherein the location data is a location identifier unique to the stationary module, and the server includes a data table that correlates the location identifier to a location of the stationary module within the healthcare facility, as disclose by Wilson, to the system of Girardeau. The motivation is to have an easier and more organized access to data and hence making the memory of the system more efficient.

Regarding claim 6: Girardeau disclose the patient support apparatus of claim 1, but does not explicitly disclose further including a plurality of siderails adapted to be moved to a plurality of different positions.
In analogous art regarding patient support systems, Wilson disclose further including a plurality of siderails adapted to be moved to a plurality of different positions (¶0020).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of a plurality of siderails adapted to be moved to a plurality of different positions, as disclose by Wilson, to the system of Girardeau. The motivation is to provide easier access to entering and exiting the bed for the patient.

Regarding claim 7: The combination of Girardeau and Wilson disclose the patient support apparatus of claim 6, wherein the controller is further adapted to transmit siderail data regarding a current position of at least one of the siderails to the stationary module via the radio transceiver for forwarding by the stationary module to a nurse call system, the controller further adapted to transmit the siderail data to the server via the network transceiver and the wireless access point (Wilson: ¶0097).

Regarding claim 8: The combination of Girardeau and Wilson disclose the patient support apparatus of claim 6, wherein the controller is further adapted to transmit height data regarding a current height of the support surface to the stationary module via the radio transceiver for forwarding by the stationary module to a nurse call system, the controller further adapted to transmit the height data to the server via the network transceiver and the wireless access point (Wilson: ¶0097).

Regarding claim 9: The combination of Girardeau and Wilson disclose the patient support apparatus of claim 6, further comprising a plurality of wheels and a brake adapted to selectively brake at least one of the wheels, and wherein the controller is further adapted to transmit brake data regarding a current state of the brake to the stationary module via the radio transceiver for forwarding by the stationary module to a nurse call system, the controller further adapted to transmit the brake data to the server via the network transceiver and the wireless access point (Wilson: ¶0097).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girardeau et al. (US 2014/0266642) in view of McNeely et al. (US 2009/0063183).

Regarding claim 10: Girardeau disclose the patient support apparatus of claim 1, but does not explicitly disclose wherein the radio transceiver is further configured to transfer audio signals from the patient support apparatus to the stationary module, and wherein the stationary module is further configured to forward the audio signals to a remotely positioned nurse.
In analogous art regarding patient support, McNeely disclose wherein the radio transceiver is further configured to transfer audio signals from the patient support apparatus to the stationary module, and wherein the stationary module is further configured to forward the audio signals to a remotely positioned nurse (¶0009).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the radio transceiver is further configured to transfer audio signals from the patient support apparatus to the stationary module, and wherein the stationary module is further configured to forward the audio signals to a remotely positioned nurse, as disclose by McNeely, to the system of Girardeau. He motivation is to provide patient remote communication to the patient in case of needed of assistance while alone in the room.

Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girardeau et al. (US 2014/0266642) in view of Becker et al. (US 2006/0279427).

Regarding claim 11: Girardeau disclose a patient support apparatus comprising: 
a support surface adapted to support a mattress (Fig. 1, item 17); 
an exit detection system adapted to detect when a patient exits from the patient support apparatus (¶0038); 
a location transceiver adapted to receive location data from a stationary module transceiver positioned at a known location within a healthcare facility (¶0027: RTLS server (not shown) (i.e. location transceiver) is included as part of system 14 and includes locating software that is used to process the packets of information transmitted to the RTLS server from receivers 18 (i.e. stationary module). ¶0026: at least one receiver 18 is located in each patient room of the healthcare facility in some embodiments (hence stationary)), the stationary module including a first wireless transceiver adapted to transmit the location data to the location transceiver (¶0028); 
a network transceiver (Fig. 1, item 22) adapted to transmit the location data to a server (Fig. 1, item 12) on a computer network via a wireless access point of the computer network (¶0027-0028); 
a radio transceiver (Fig. 1, item 16) adapted to communicate with the stationary module (¶0026-0027); and 
a controller (Fig. 1, item 12) adapted to transmit status data regarding the exit detection system to the stationary module via the radio transceiver for forwarding by the stationary module to a nurse call system, the controller further adapted to transmit the status data regarding the exit detection system to the server via the network transceiver and the wireless access point (¶0038).
Girardeau does not explicitly disclose a headwall interface adapted to communicatively couple to a nurse call cable.
In analogous art regarding patient support systems, Becker disclose a headwall interface adapted to communicatively couple to a nurse call cable (Fig. 11, ¶0056).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of a headwall interface adapted to communicatively couple to a nurse call cable, as disclose by Becker, to the system of Girardeau. The motivation is to arrange the nurse cable in a way to reduce and prevent tripping with the cable.

Regarding claim 20: The combination of Girardeau and Becker disclose the patient support apparatus of claim 11, wherein the controller is further adapted to transmit the status data regarding the exit detection system to the server via the network transceiver and the wireless access point (Girardeau: ¶0038).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girardeau et al. (US 2014/0266642) in view of Becker et al. (US 2006/0279427) and further in view of Adrienko (US 2012/0137436).

Regarding claim 12: The combination of Girardeau and Becker disclose the patient support apparatus of claim 11, but does not explicitly disclose wherein the status data includes an alert issued by the exit detection system when the patient exits from the patient support apparatus. However it does disclose sending alerts (¶0045) and that it is well known in the art to send bed status data information (¶0038), and wherein the status data includes an alert issued by the exit detection system when the patient exits from the patient support apparatus is well known in the art as evidence by Adrienko where it teaches wherein the status data includes an alert issued by the exit detection system when the patient exits from the patient support apparatus (¶0005).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the status data includes an alert issued by the exit detection system when the patient exits from the patient support apparatus, as evidence by Adrienko, to the system of the combination of Girardeau and Becker. The motivation is to alert the caretaker team of patient exiting the bed so proper and quick actions can be taken hence providing better care for the patient. 

Claim(s) 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girardeau et al. (US 2014/0266642) in view of Becker et al. (US 2006/0279427) and further in view of Wilson et al. (US 2011/0205061).

Regarding claim 13: The combination of Girardeau and Becker disclose the patient support apparatus of claim 11, but does not explicitly disclose, wherein the status data includes data indicating whether the exit detection system is armed or not.
In analogous art regarding patient support systems, Wilson disclose a system wherein the status data includes data indicating whether the exit detection system is armed or not (¶0168).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the status data includes data indicating whether the exit detection system is armed or not, as disclose by Wilson to the system of the combination of Girardeau and Becker. To the motivation is to make the caretaker aware of status of the exit detection system in order to make changes accordingly based on the preferred status. Armed (properly operating and indicating status) or not armed (saving power when system is not need in operation).

Regarding claim 14: The combination of Girardeau and Becker disclose the patient support apparatus of claim 11, but does not explicitly disclose wherein the location transceiver is an infrared transceiver and the radio transceiver is a Bluetooth transceiver.
In analogous art regarding patient support systems, Wilson disclose a system wherein the location transceiver is an infrared transceiver (¶0092) and the radio transceiver is a Bluetooth transceiver (¶0052).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the location transceiver is an infrared transceiver (¶0092) and the radio transceiver is a Bluetooth transceiver (¶0052), as disclose by Wilson, to the system of the combination of Girardeau and Becker, since having a limited universe of potential options (type of communications), the selection of any particular option (infrared and Bluetooth) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of communicating data, either option would have been obvious to one of ordinary skill.

Regarding claim 15: The combination of Girardeau and Becker disclose the patient support apparatus of claim 11, but does not explicitly disclose wherein the location data is a location identifier unique to the stationary module, and the server includes a data table that correlates the location identifier to a location of the stationary module within the healthcare facility.
	 In analogous art regarding patient support systems, Wilson disclose a system wherein the location data is a location identifier unique to the stationary module, and the server includes a data table that correlates the location identifier to a location of the stationary module within the healthcare facility (¶0091).
	Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of  wherein the location data is a location identifier unique to the stationary module, and the server includes a data table that correlates the location identifier to a location of the stationary module within the healthcare facility, as disclose by Wilson, to the system of the combination of Girardeau and Becker. The motivation is to have an easier and more organized access to data and hence making the memory of the system more efficient.

Regarding claim 16: The combination of Girardeau and Becker disclose the patient support apparatus of claim 11, but does not explicitly disclose further including a plurality of siderails adapted to be moved to a plurality of different positions.
In analogous art regarding patient support systems, Wilson disclose further including a plurality of siderails adapted to be moved to a plurality of different positions (¶0020).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of a plurality of siderails adapted to be moved to a plurality of different positions, as disclose by Wilson, to the system of the combination of Girardeau and Becker. The motivation is to provide easier access to entering and exiting the bed for the patient.

Regarding claim 17: The combination of Girardeau, Becker and Wilson disclose the patient support apparatus of claim 16, wherein the controller is further adapted to transmit siderail data regarding a current position of at least one of the siderails to the stationary module via the radio transceiver for forwarding by the stationary module to a nurse call system, the controller further adapted to transmit the siderail data to the server via the headwall interface (Wilson: ¶0097).

Regarding claim 18: The combination of Girardeau, Becker and Wilson disclose the patient support apparatus of claim 16, wherein the controller is further adapted to transmit height data regarding a current height of the support surface to the stationary module via the radio transceiver for forwarding by the stationary module to a nurse call system, the controller further adapted to transmit the height data to the server via the headwall interface (Wilson: ¶0097).

Regarding claim 19: The combination of Girardeau and Wilson disclose the patient support apparatus of claim 16, further comprising a plurality of wheels and a brake adapted to selectively brake at least one of the wheels, and wherein the controller is further adapted to transmit brake data regarding a current state of the brake to the stationary module via the radio transceiver for forwarding by the stationary module to a nurse call system, the controller further adapted to transmit the brake data to the server the headwall interface (Wilson: ¶0097).

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689